Citation Nr: 1227199	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to exposure to herbicides or a service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The claim on appeal, as well as other claims, was initially adjudicated by the Board in a February 2011 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in November 2011, the Veteran's representative and the VA General Counsel (herein "the parties") filed a Joint Motion for Partial Remand (JMR) addressing only the issue of service connection for peripheral neuropathy of the upper and lower extremities.  This action excluded the other issues adjudicated in the February 2011 Board decision and the motion was granted in a December 2011 Court order.  The case is again before the Board.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2011 JMR, the parties indicated that the January 2009 VA examination, upon which the Board relied to determine that service connection was not warranted for peripheral neuropathy of the upper and lower extremities, to include as secondary to exposure to herbicides or a service-connected disability, was inadequate as the examiner's opinion was not supported by a sufficient rationale and explanation.

In this regard, the Board acknowledges that once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

With respect to the medical opinion provided, the Board notes that a medical opinion must support its conclusion with an analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a mere conclusion and data, without an explanation, is of no probative value).

As such, based on the above and the contents of the JMR, the Board finds that another VA examination of the Veteran's peripheral neuropathy of the upper and lower extremities should be afforded to obtain an adequate medical opinion based on a detailed rationale.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA neurological examination to determine the nature and etiology of his peripheral neuropathy of the upper and lower extremities.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

Based upon the examination findings, the claims file review, and the Veteran's reported history, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's peripheral neuropathy of the upper and lower extremities had its onset during service or is causally or etiologically related to service, to include claimed exposure to herbicides, and whether the Veteran's peripheral neuropathy of the upper and lower extremities was 1) caused or 2) aggravated (permanently worsened) by the Veteran's service-connected disabilities, to include diabetes mellitus.

A complete rationale is required for all opinions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested supported by an adequate rationale, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


